Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Figs. 3, 3A and 3B, numeral 14 (inlet), 16 (outlet) and 26 (absorber sheath) labels the same component and in Fig. 3, numeral 18 labels a different component as compared to Fig. 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the at least one absorber sleeve is overmolded onto the first and second couplers and the flow tube” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Flow sensor sub-assembly in an ultrasonic flow meter including an absorber sleeve engaging a coupler and a flow tube.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 10, 12, 17-18 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dekalb (9,970,794 (2017/0059375)) (corresponding to APA Fig. 2).
Regarding claims 1 and 12, DeKalb teaches a flow sensor sub-assembly (2, APA Fig. 2 & DeKalb Fig. 17) for sensing flow of a fluidic medicament comprising a flow tube (6) having an inlet and an outlet (Fig. 2); a first coupler (7) secured to the inlet of the flow tube; a second coupler (8) secured to the outlet of the flow tube; a first piezo element (4) secured to the first coupler; a second piezo element (4) secured to the second coupler to define a predetermined distance between the first piezo element and the second piezo element; and at least one absorber sleeve (9) engaged with the first coupler, the flow tube, and the second coupler.
Regarding claims 6 and 17, DeKalb teaches the at least one absorber sleeve comprises a thermoplastic polyurethane (col. 17, lines 35-39) and the flow tube comprises stainless steel (col.6, lines 61-64).
Regarding claim 7, Dekalb teaches the flow tube is secured to the first coupler and the second coupler via the at least one absorber sleeve (APA Fig. 2; DeKalb Fig. 17).
Regarding claims 8 and 18, DeKalb teaches an interface between the first and second couplers and the flow tube is free from adhesive (Fig. 18 directed to the absorber sheath heat shrink material when heated shrinks to a skintight fit around the flow tube that would be free from adhesive, col. 17, lines 27-35).
Regarding claims 10 and 20, DeKalb teaches the at least one absorber sleeve is adhered to the first and second couplers and the flow tube (Fig. 19, col. 17, lines 51-53).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeKalb.
Regarding claims 9, 11 and 19, DeKalb teaches all the claimed features except for the at least one absorber sleeve being press-fit to the first and second couplers and the flow tube or the at least one absorber sleeve being overmolded onto the first and second couplers and the flow tube. It is within the scope of a skilled individual to form connections between two components in a flow measuring system since Press-fit and over-molding are nothing more than an obvious arrangement of forming a leak-proof connection between two elements. Furthermore, such steps are nothing more than obvious manufacturing steps in order to forma leak proof connection.
Allowable Subject Matter
Claims 2-5 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a flow sensor sub-assembly including the at least one absorber sleeve comprising a first absorber sleeve engaged with the first coupler and the flow tube and a second absorber sleeve engaged with the second coupler and the flow tube, the first absorber sleeve spaced from the second absorber sleeve to define a gap.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsukamoto et al. (2018/0093148) teach a sleeve being press-fit onto a core. Glisovic et al. (2017/0261280) teach alternatives including over-molding as a manufacturing process in which over-molding and press-fit of a sleeve over a mold. Martin et al. (2018/0305930) teach over-molding of a support sleeve on a centralizer and tubing arrangement that is press-fit onto tube section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            11/04/2022